This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 33,117

 5 BROOKLIN ORTEGA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Kenneth H. Martinez, District Judge

 9   Gary K. King, Attorney General
10   Santa Fe, NM
11   M. Victoria Wilson, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Jorge A. Alvarado, Chief Public Defender
15 Sergio Viscoli, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VIGIL, Judge.
 1   {1}   Defendant-Appellant Brooklin Ortega (Defendant) has filed an application for

 2 interlocutory appeal, seeking review of the denial of her pretrial motion to suppress.

 3 On September 23, 2013, we granted the application and issued a notice of proposed

 4 summary disposition, proposing to reverse and remand. The State has filed a

 5 response, which is accepted as timely, indicating that it does not oppose our proposed

 6 summary disposition.

 7   {2}   Accordingly, for the reasons stated in the notice of proposed summary

 8 disposition, we reverse and remand for further proceedings.

 9   {3}   IT IS SO ORDERED.


10                                         __________________________________
11                                         MICHAEL E. VIGIL, Judge

12 WE CONCUR:



13 ___________________________________
14 MICHAEL D. BUSTAMANTE, Judge



15 ___________________________________
16 CYNTHIA A. FRY, Judge




                                             2